DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Eligibility Analysis, Step 1
Regarding claims 1-19, the claims are each directed to one of the four statutory categories of invention.  As such, the analysis proceeds to Step 2. The 2019 Patent Subject Matter Eligibility Guidance (“2019 PEG”) sets forth a revised Step 2A analysis which includes a two-prong inquiry.  
Eligibility Analysis, Step 2A Prong One
Prong one consists of determining if the claims recite a judicial exception, which includes abstract ideas, laws of nature, and natural phenomenon.  Groupings of abstract ideas may include mathematical concepts, mental processes, and certain methods of organizing human activity.  Here, representative independent claim 10 recites limitations relating to reporting payments to one or more credit bureaus and more specifically:
10. A computer-implemented method comprising: 
receiving payment data from a plurality of third-party entities indicating payments made by a user to the third-party entities, including a first payment made to a third-party entity; 
generating user interface data to be displayed on a user computing device, the user interface data comprising: 
	a limited list of payment data, wherein the limited list of payment data comprises an indication of payments made to third parties including an indication of the first payment made to the third-party entity; and 
interactive user interface elements corresponding to the indication of payments on the limited list, wherein each interactive user interface element is configured to initiate reporting of the corresponding payment to a credit bureau; and 
in response to a user selection of a first interactive user interface element configured to initiate reporting of the first payment,
transmitting information regarding the first payment to one or more credit bureaus, wherein the information regarding the first payment is transmitted to the one or more credit bureaus before information regarding the first payment is transmitted by the third-party entity to the one or more credit bureaus.
The steps delineated in bold above describe a fundamental economic practice, commercial interactions, and managing interactions between people, and therefore a certain method of organizing human activity.  Further, the limitations, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitation by a human analog but for the recitation of generic computer components.  That is, other than the recitation of “computer-implemented”, “user interface”, and “interactive user interface elements” nothing in the claims precludes the steps from practically being performed by a human analog. For example, but for this language, the claim encompasses performing selecting and communicating payment information by a  an abstract idea under prong one.  The analysis proceeds to Step 2A Prong Two.
Eligibility Analysis, Step 2A Prong Two
Prong two consists of determining whether the claim recites additional elements that integrate the judicial exception into a practical application.  The claim recites the following additional elements: 
“computer-implemented” which performs the steps relating to displaying the user interface and elements to receive a selection and transmit data accordingly.  The computer is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of sending, receiving, and processing data.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.
“user interface”, “user computing device”, and “interactive user interface elements” which displays the user interface to receive a selection and transmit data accordingly.  The user interface is also recited at a high level of generality, i.e. as a generic medium to perform the generic computer function of displaying data and receiving selections.
The additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components.  They do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As such, the claims are directed to the abstract idea.  The analysis proceeds to Step 2B.
Eligibility Analysis, Step 2B
Step 2B consists of determining whether the claim provides an inventive concept by considering whether the additional elements go beyond what is well-understood, routine, and conventional activity.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106; see also USPTO: July 2015 Update: Subject Matter Eligibility):
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added));

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”);

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

In the case of the instant claims, the generic application of the computing devices similarly does not make the invention patent-eligible.  Note that the disclosure recites general computer products which are suitable to perform the claimed method (emphasis added):
[0089]  All of the processes described herein may be embodied in, and fully automated via, software code modules executed by one or more general purpose computers or processors. The code modules may be stored in any type of computer- readable medium or other computer storage device. Some or all the methods may alternatively be embodied in specialized computer hardware.  In addition, the components referred to herein may be implemented in hardware, software, firmware or a combination thereof.

Moreover, the specification does not contribute any technically-specific computer algorithm or code, but rather merely states that the claimed steps may be performed by the generic modules with the expectation that one of ordinary skill in the art would be capable of implementation without further instruction. The use of computing devices in this manner is merely what computers do, ie. performing repetitive calculations, receiving, processing, and storing data, and automating mental tasks, and does not change the analysis.  Whilst the implementation of such a solution may include the use of generic technical features, these merely serve their well-understood functions as would be recognized by one of ordinary skill in the art in the technical field under consideration.  As such, the claims' invocation of the computer merely amounts to the limiting of the use of the abstract idea to a particular technological environment.
Here, the involvement of the generic computer products does not amount to significantly more than the abstract idea because the mere recitation of a generic computer cannot transform a patent-eligible abstract idea into a patent-eligible invention.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The computer components are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components in this manner does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of 
As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional elements are recited at a high level of generality, as discussed above.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Independent claims 1 and 16 recite a system and product corresponding to representative independent method claim 10 and are similarly rejected.
Dependent claims 2-9, 11-15, and 17-19 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 9, 10, 13, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lindholme (2015/0199757 A1, cited in prior Office Action).
This application is a continuation of application 14/252,701, which is a continuation-in-part of application 14/164,561.  The continuation-in-part adds disclosure not presented in the parent application 14/164,561 and not presented in provisional applications 61/919,618, and 61/905,112. The disclosure not presented in the parent and provisional applications includes features relating to reporting payments which were already completed. Instant claims 1-19 are directed to reporting payments which were already completed and are thus limited to the priority date of 04/14/2014 (filing date of application 14/252/701).

Regarding claims 1, 10, and 16, Lindholme discloses a computer-implemented method and related system/product comprising: 
receiving payment data from a plurality of third-party entities indicating payments made by a user to the third-party entities, including a first payment made to a third-party entity (see para. 0020-0021, 0033-0035); 
generating user interface data to be displayed on a user computing device, the user interface data comprising: 
a limited list of payment data, wherein the limited list of payment data comprises an indication of payments made to third parties including an indication of the first payment made to the third-party entity (see FIG. 4, para. 0045-0046); and 
a plurality of interactive user interface elements corresponding to the indication of payments on the limited list, wherein each interactive user interface element is configured to initiate reporting of the corresponding payment to a credit bureau (see FIGS. 4-6, para. 0047-0049, wherein the checkboxes next to each payment in FIG. 4 are interactive user interface elements that are configured to “initiate” reporting of the payments, ie. the action of selecting the checkboxes initiates the process of reporting those payments, because the process of “reporting” payments may be reasonably interpreted to include selection of what payments are to be reported); and 
in response to a user selection of a first interactive user interface element configured to initiate reporting of the first payment, transmitting information regarding the first payment to one or more credit bureaus, wherein the information regarding the first payment is transmitted to the one or more credit bureaus before information regarding the first payment is transmitted by the third-party entity to the one or more credit bureaus (see FIGS. 4-7, para. 0047-0049, 0064, wherein the checkboxes next to each payment are interactive user interface elements that are configured to “initiate” reporting of the payments, ie. the transmission of the information is done in response to the selection of the checkboxes because it is done in response to the 

Regarding claims 2 and 17, Lindholme discloses receiving terms of a credit agreement between the third-party entity and the user; and determining whether or not there is a valid credit agreement between the user and the first third-party entity (see para. 0036-0039).

Regarding claims 3 and 18, Lindholme discloses receiving identification information for the user; and authenticating a user's identity (see para. 0030, 0033, 0038).

Regarding claims 7 and 14, Lindholme discloses wherein transmitting the information regarding the first payment to the one or more credit bureaus comprises: determining whether first payment data associated with the first third-party entity indicates the first payment has been successfully completed; and transmitting at least a portion of the first payment data to the one or more credit bureaus or a third party data reporter (see para. 0036-0039, 0047-0049).

Regarding claim 9, Lindholme discloses wherein the computing system is further configured to: receive an indication of selection of a second reporting indicator by the user; and in response to receiving the indication of selection of the second reporting indicator, initiating reporting, to one or more credit bureaus, of a second payment completed to a second third-party entity (see FIG. 4, para. 0045-0046).

Regarding claim 13, Lindholme discloses wherein the user interface data is provided as part of a website associated with the third-party entity (see para. 0027, 0030, 0033).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6, 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lindholme (2015/0199757 A1, cited in prior Office Action) in view of Lohman (US 2012/0173417 A1, cited in prior Office Action).

Regarding claim 4, while Lindholme discloses payment indicators associated with respective third-party entities, wherein the a first payment indicator is configured to enable the user to intitiate 
Lohman teaches initiating a payment to a first third-party entity through a payment processor which facilitates the reporting of payments (see para. 0061, 0067-0070).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lindholme to include wherein the first payment indicator associated with the first third-party entity is configured to enable the user to instruct the computing system to initiate a payment to the first third-party entity.
One skilled in the art would have been motivated to make the modification in order to facilitate bill payment which generates a payment report that can be used when calculating the credit score of consumer (see Lohman, para. 0061).

Regarding claims 5 and 11, Lohman teaches initiating the first payment to the first third-party entity in response to receiving the indication of selection of the first payment indicator (see FIG. 5, para. 0061, 0067-0070).
It would have been obvious to one skilled in the art at the time of filing to modify Lindholme to further include the feature taught by Lohman.
As discussed above, one skilled in the art would have been motivated to make the modification in order to facilitate bill payment which generates a payment report that can be used when calculating the credit score of consumer (see Lohman, para. 0061).


Regarding claims 6 and 12, Lohman teaches determining whether the first payment to the first third-party entity is successfully completed; and in response to determining that the first payment is successfully completed, initiate said reporting of the first payment to the one or more credit bureaus (see para. 0061, 0067-0070).
It would have been obvious to one skilled in the art at the time of filing to modify Lindholme to further include the feature taught by Lohman.
As discussed above, one skilled in the art would have been motivated to make the modification in order to facilitate bill payment which generates a payment report that can be used when calculating the credit score of consumer (see Lohman, para. 0061).

Regarding claim 19, Lindholme discloses receiving an indication that the payment data has been reported to the one or more credit bureaus (see para. 0064) but does not explicitly teach providing, to the third-party entity, confirmation that the payment data has been reported.
Lohman teaches providing, to a third-party entity, confirmation that the payment data has been reported (see para. 0062, 0070).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lindholme to include providing, to the third-party entity, confirmation that the payment data has been reported.
One skilled in the art would have been motivated to make the modification in order to help resolve disputes that may arise over payments (see Lohman, para. 0070).



Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lindholme (2015/0199757 A1, cited in prior Office Action) in view of Nathans (US 2007/0067235 A1, cited in prior Office Action).

Regarding claims 8 and 15, Lindholme does not explicitly disclose receiving, from the user, recurring reporting instructions to report payments automatically in response to receiving indications that respective payments to the third-party entities are successfully completed; receive an indication that a second payment was successfully completed; and automatically initiate reporting of the second payment to the one or more credit bureaus in accordance with the recurring reporting instructions.
Nathans teaches receiving, from the user, recurring reporting instructions to report payments automatically in response to receiving indications that respective payments to the third-party entities are successfully completed; receive an indication that a second payment was successfully completed; and automatically initiate reporting of the second payment to the one or more credit bureaus in accordance with the recurring reporting instructions (see para. 0097, 0100, wherein the consumer pre-authorizes the bank or financial institution to which payment is being made to automatically report monthly mortgage payments).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lindholme to include receiving, from the user, recurring reporting instructions to report payments automatically in response to receiving indications that respective payments to the third-party entities are successfully completed; receive an indication that a second payment was successfully completed; and automatically initiate reporting of the second payment to the one or more credit bureaus in accordance with the recurring reporting instructions.
One skilled in the art would have been motivated to make the modification in order to systematically incorporate payments which are not traditionally included in a credit history, such as rent, .


Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive.
Rejections under 35 U.S.C. 101
Regarding claims 1-19, Applicant generally argues that the claims do not recite an abstract idea under Revised Step 2A Prong One of the prevailing framework for determining eligibility (see Remarks, pg. 7). 
The argument is not persuasive.  Absent any specific arguments from Applicant, it is respectfully maintained that the claims recite an abstract idea through the recitation of the limitations delineated in the rejection.
Regarding claims 1-19, Applicant further argues that the claims integrate the abstract idea into a practical application under Step 2A Prong Two of the eligibility framework.  More specifically, regarding representative claim 1, Applicant argues that the claim provides meaningful limitations on the abstract idea; do not simply recite a desired result, nor do the claims merely recite to “apply it” in a specific environment.  Applicant argues that the claim recites “generate user interface data to be displayed on a user computing device, the user interface data comprising: a limited list of payment data, wherein the limited list of payment data comprises an indication of payments made to third parties including an indication of the first payment made to the first third-party entity; and interactive user interface elements corresponding to the indication of payments on the limited list, wherein each interactive user interface element is configured to initiate reporting of the corresponding payment to a credit bureau” (see Remarks, pg. 8).
The argument is not persuasive.  As described in the rejection, the generic display of data for selection, ie. payments in a list, as well as the display of generic “interactive user interface elements” to initiate reporting of the payments does not amount to more than mere instructions to apply the exception using generic computer components.  The computer is recited at a high level of generality, 
Regarding representative claim 1, Applicant further argues that the claimed invention solves a “technical problem” where based on current reporting technology, ”’if a consumer makes a payment with the hope of improving his credit score there is often a substantial delay before any improvement actually occurs.  For consumers seeking a quick improvement to their credit scores, this delay can be costly.’  Specification, at [0020].  This is because current payment reporting technology relies on the ‘business that require[s] payment for a product or service that has been received or used by a consumer [to] report billing payment information to one or more credit bureaus.’ Specification, at [0019].  Because the business that is receiving the payment typically reports the payment to the credit bureau, the businesses ‘aggregate payment information form many consumers and only report to the credit bureaus periodically (e.g., every 30 days),’ which can cause significant delays in updating a credit bureau database with updated payment information.  Specification, at [002].  By enabling the reporting of payments form different third-party entities to a credit bureau, ‘a consumer can report payment faster than relying on traditional reporting procedures and can ensure that some payments, that may otherwise not be reported, are reported.’ Specification, at [0020].“ (see Remarks, pg. 9).
However, the argument is not persuasive.  Here, increasing the speed at which payments are reported is not a result of a technical improvement, but an improvement to a business process which is confined entirely to the abstract realm of finance. In determining whether a claim integrates a judicial exception into a practical application, examiners should consider whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or 
For the above reasons, the rejection of claims 1-19 under 35 U.S.C. 101 are respectfully maintained.
Rejections under 35 U.S.C. 102
Regarding the rejection of independent claim 1 as being anticipated by Lindholme, Applicant argues that currently amended claim 1 recites "generate user interface data to be displayed on a user computing device, the user interface data comprising: a limited list of payment data, wherein the limited list of payment data comprises an indication of payments made to third parties including an indication of the first payment made to the first third-party entity; and interactive user interface elements corresponding to the indication of payments on the limited list, wherein each interactive user interface element is configured to initiate reporting of the corresponding payment to a credit bureau" (emphasis added). For example, cited FIG. 5 of Lindholme does not include a listing of multiple payments made to third parties, let alone the corresponding user interface elements recited in amended claim 1 that are each "configured to initiate reporting of the corresponding payment to a credit bureau." (see Remarks, pg. 12).
However, the argument is not persuasive to the extent it applies to the updated rejection necessitated by the current amendments.  As described in the current rejection, Lindholme discloses a listing of multiple payments made to third parties (see eg. Fig. 4).  Additionally, the checkboxes next to each payment in FIG. 4 are interactive user interface elements that are configured to “initiate” reporting of the payments, ie. the action of selecting the checkboxes initiates the process of reporting those payments.  As noted in the current rejection, the process of “reporting” payments may be reasonably interpreted to include selection of what payments are to be reported); and
Regarding dependent claims 2-3, 7, and 9, Applicant’s arguments rely upon the arguments presented in relation to independent base claim 1 (see Remarks, pg. 13).  Accordingly, the arguments are not persuasive for the reasons set forth above.
Regarding independent claim 10, Applicant’s arguments rely upon the arguments presented in relation to substantially similar independent claim 1 (see Remarks, pg. 13).  Accordingly, the arguments are not persuasive for the reasons set forth above.
Regarding dependent claims 13-14, Applicant’s arguments rely upon the arguments presented in relation to independent base claim 10 (see Remarks, pg. 13).  Accordingly, the arguments are not persuasive for the reasons set forth above.
Regarding independent claim 16, Applicant’s arguments rely upon the arguments presented in relation to substantially similar independent claim 1 (see Remarks, pg. 14).  Accordingly, the arguments are not persuasive for the reasons set forth above.
Regarding dependent claims 17-18, Applicant’s arguments rely upon the arguments presented in relation to independent base claim 16 (see Remarks, pg. 14).  Accordingly, the arguments are not persuasive for the reasons set forth above.


Rejections under 35 U.S.C. 103
Regarding claims 4-6, 11, 12, and 19 as being unpatentable over Lindholme in view of Lohman, Applicant’s arguments rely upon the arguments presented in relation to the rejection of independent base claims 1, 10, and 16 (see Remarks, pp. 14-15).  Accordingly, the arguments are not persuasive for the reasons set forth above.
Regarding claims 8 and 15 as being unpatentable over Lindholme in view of Nathans, Applicant’s arguments rely upon the arguments presented in relation to the rejection of independent base claims 1 and 10 (see Remarks, pp. 14-15).  Accordingly, the arguments are not persuasive for the reasons set forth above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ERIC T WONG/Primary Examiner, Art Unit 3692                                                                                                                                                                                                        

February 11, 2021